Case 3:19-cv-01123-BEN-WVG Document 1 Filed 06/17/19 PageID.1 Page 1 of 7




 1     CENTER FOR DISABILITY ACCESS
       Phyl Grace, Esq., SBN 171771
 2     Russell Handy, Esq., SBN 195058
       Dennis Price, Esq., SBN 279082
 3     Mail: PO Box 262490
       San Diego, CA 92196-2490
 4     Delivery: 9845 Erma Road, Suite 300
       San Diego, CA 92131
 5     (858) 375-7385; (888) 422-5191 fax
       phylg@potterhandy.com
 6
 7
       Attorneys for Plaintiff

 8
 9                        UNITED STATES DISTRICT COURT
10                      SOUTHERN DISTRICT OF CALIFORNIA
11
       Scott Schutza,                        Case No. '19CV1123 BEN WVG
12
                  Plaintiff,
13                                           Complaint For Damages And
          v.                                 Injunctive Relief For Violations
14                                           Of: American’s With Disabilities
       Kelton Title Corporation, a           Act; Unruh Civil Rights Act
15     California Corporation;
       Rigoberto Olascoaga; and Does 1-
16     10,
17                Defendants.
18
19         Plaintiff Scott Schutza complains of Kelton Title Corporation, a
20   California Corporation; Rigoberto Olascoaga; and Does 1-10 (“Defendants”),
21   and alleges as follows:
22
23     PARTIES:
24     1. Plaintiff is a California resident with physical disabilities. He is a
25   paraplegic who cannot walk and who uses a wheelchair for mobility.
26     2. Defendant Kelton Title Corporation owned the real property located at
27   or about 5149 Waring Rd., San Diego, California, in September 2017.
28     3. Defendant Kelton Title Corporation owns the real property located at


                                         1

     Complaint
Case 3:19-cv-01123-BEN-WVG Document 1 Filed 06/17/19 PageID.2 Page 2 of 7




 1   or about 5149 Waring Rd., San Diego, California, currently.
 2     4. Defendant Rigoberto Olascoaga owned El Rodeo Taco Shop located at
 3   or about 5149 Waring Rd., San Diego, California, in September 2017.
 4     5. Defendant Rigoberto Olascoaga owns El Rodeo Taco Shop
 5   (“Restaurant”) located at or about 5149 Waring Rd., San Diego, California,
 6   currently.
 7     6. Plaintiff does not know the true names of Defendants, their business
 8   capacities, their ownership connection to the property and business, or their
 9   relative responsibilities in causing the access violations herein complained of,
10   and alleges a joint venture and common enterprise by all such Defendants.
11   Plaintiff is informed and believes that each of the Defendants herein, including
12   Does 1 through 10, inclusive, is responsible in some capacity for the events
13   herein alleged, or is a necessary party for obtaining appropriate relief. Plaintiff
14   will seek leave to amend when the true names, capacities, connections, and
15   responsibilities of the Defendants and Does 1 through 10, inclusive, are
16   ascertained.
17
18     JURISDICTION & VENUE:
19     7. The Court has subject matter jurisdiction over the action pursuant to 28
20   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
21   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
22     8. Pursuant to supplemental jurisdiction, an attendant and related cause of
23   action, arising from the same nucleus of operative facts and arising out of the
24   same transactions, is also brought under California’s Unruh Civil Rights Act,
25   which act expressly incorporates the Americans with Disabilities Act.
26     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
27   founded on the fact that the real property which is the subject of this action is
28   located in this district and that Plaintiff's cause of action arose in this district.


                                              2

     Complaint
Case 3:19-cv-01123-BEN-WVG Document 1 Filed 06/17/19 PageID.3 Page 3 of 7




 1     FACTUAL ALLEGATIONS:
 2     10. Plaintiff went to the Restaurant in September 2017 with the intention to
 3   avail himself of its goods and to assess the business for compliance with the
 4   disability access laws.
 5     11. The Restaurant is a facility open to the public, a place of public
 6   accommodation, and a business establishment.
 7     12. The Restaurant has a sales counter where it handles its transactions with
 8   customers.
 9     13. Unfortunately, on the date of the plaintiff’s visit, the defendants did not
10   provide an accessible sales counter in conformance with the ADA Standards.
11     14. Currently, the defendants do not provide an accessible sales counter in
12   conformance with the ADA Standards.
13     15. Plaintiff personally encountered this barrier.
14     16. By failing to provide accessible facilities, the defendants denied the
15   plaintiff full and equal access.
16     17. The lack of accessible facilities created difficulty and discomfort for the
17   Plaintiff.
18     18. The defendants have failed to maintain in working and useable
19   conditions those features required to provide ready access to persons with
20   disabilities.
21     19. The barriers identified above are easily removed without much
22   difficulty or expense. They are the types of barriers identified by the
23   Department of Justice as presumably readily achievable to remove and, in
24   fact, these barriers are readily achievable to remove. Moreover, there are
25   numerous alternative accommodations that could be made to provide a greater
26   level of access if complete removal were not achievable.
27     20. Plaintiff will return to the Restaurant to avail himself of its goods and
28   to determine compliance with the disability access laws once it is represented


                                            3

     Complaint
Case 3:19-cv-01123-BEN-WVG Document 1 Filed 06/17/19 PageID.4 Page 4 of 7




 1   to him that the Restaurant and its facilities are accessible. Plaintiff is currently
 2   deterred from doing so because of his knowledge of the existing barriers and
 3   his uncertainty about the existence of yet other barriers on the site. If the
 4   barriers are not removed, the plaintiff will face unlawful and discriminatory
 5   barriers again.
 6     21. Given the obvious and blatant nature of the barriers and violations
 7   alleged herein, the plaintiff alleges, on information and belief, that there are
 8   other violations and barriers on the site that relate to his disability. Plaintiff
 9   will amend the complaint, to provide proper notice regarding the scope of this
10   lawsuit, once he conducts a site inspection. However, please be on notice that
11   the plaintiff seeks to have all barriers related to his disability remedied. See
12   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
13   encounters one barrier at a site, he can sue to have all barriers that relate to his
14   disability removed regardless of whether he personally encountered them).
15
16   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
17   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
18   Defendants.) (42 U.S.C. section 12101, et seq.)
19     22. Plaintiff re-pleads and incorporates by reference, as if fully set forth
20   again herein, the allegations contained in all prior paragraphs of this
21   complaint.
22     23. Under the ADA, it is an act of discrimination to fail to ensure that the
23   privileges, advantages, accommodations, facilities, goods and services of any
24   place of public accommodation is offered on a full and equal basis by anyone
25   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
26   § 12182(a). Discrimination is defined, inter alia, as follows:
27            a. A failure to make reasonable modifications in policies, practices,
28                or procedures, when such modifications are necessary to afford


                                              4

     Complaint
Case 3:19-cv-01123-BEN-WVG Document 1 Filed 06/17/19 PageID.5 Page 5 of 7




 1               goods,     services,   facilities,   privileges,   advantages,   or
 2               accommodations to individuals with disabilities, unless the
 3               accommodation would work a fundamental alteration of those
 4               services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 5            b. A failure to remove architectural barriers where such removal is
 6               readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 7               defined by reference to the ADA Standards.
 8            c. A failure to make alterations in such a manner that, to the
 9               maximum extent feasible, the altered portions of the facility are
10               readily accessible to and usable by individuals with disabilities,
11               including individuals who use wheelchairs or to ensure that, to
12               the maximum extent feasible, the path of travel to the altered area
13               and the bathrooms, telephones, and drinking fountains serving the
14               altered area, are readily accessible to and usable by individuals
15               with disabilities. 42 U.S.C. § 12183(a)(2).
16     24. When a business provides facilities such as a sales or transaction
17   counter, it must provide an accessible sales or transaction counter in
18   compliance with the ADA Standards.
19     25. Here, no such accessible sales counter has been provided in compliance
20   with the ADA Standards.
21     26. The Safe Harbor provisions of the 2010 Standards are not applicable
22   here because the conditions challenged in this lawsuit do not comply with the
23   1991 Standards.
24     27. A public accommodation must maintain in operable working condition
25   those features of its facilities and equipment that are required to be readily
26   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
27     28. Here, the failure to ensure that the accessible facilities were available
28   and ready to be used by the plaintiff is a violation of the law.


                                            5

     Complaint
Case 3:19-cv-01123-BEN-WVG Document 1 Filed 06/17/19 PageID.6 Page 6 of 7




 1   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH
 2   CIVIL RIGHTS ACT (On behalf of Plaintiff and against all Defendants.)
 3   (Cal. Civ. Code § 51-53.)
 4     29. Plaintiff repleads and incorporates by reference, as if fully set forth
 5   again herein, the allegations contained in all prior paragraphs of this
 6   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 7   that persons with disabilities are entitled to full and equal accommodations,
 8   advantages, facilities, privileges, or services in all business establishment of
 9   every kind whatsoever within the jurisdiction of the State of California. Cal.
10   Civ. Code §51(b).
11     30. The Unruh Act provides that a violation of the ADA is a violation of
12   the Unruh Act. Cal. Civ. Code, § 51(f).
13     31. Defendants’ acts and omissions, as herein alleged, have violated the
14   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of,
15   Plaintiff’s rights to full and equal use of the accommodations, advantages,
16   facilities, privileges, or services offered.
17     32. Because the violation of the Unruh Civil Rights Act resulted in
18   difficulty, discomfort or embarrassment for the plaintiff, the defendants are
19   also each responsible for statutory damages, i.e., a civil penalty. (Civ. Code §
20   55.56(a)-(c).)
21     33. Although the plaintiff was markedly frustrated by facing discriminatory
22   barriers and this frustration possibly qualifies as an emotional distress injury,
23   even manifesting itself with minor and fleeting physical symptoms, the
24   plaintiff does not value this very modest frustration and physical personal
25   injury greater than the amount of the statutory damages.
26
27
28


                                              6

     Complaint
Case 3:19-cv-01123-BEN-WVG Document 1 Filed 06/17/19 PageID.7 Page 7 of 7




 1         PRAYER:
 2         Wherefore, Plaintiff prays that this Court award damages and provide
 3   relief as follows:
 4       1. For injunctive relief, compelling Defendants to comply with the
 5   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 6   plaintiff is not invoking section 55 of the California Civil Code and is not
 7   seeking injunctive relief under the Disabled Persons Act at all.
 8       2. Damages under the Unruh Civil Rights Act, which provides for actual
 9   damages and a statutory minimum of $4,000 for each offense.
10       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
11   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
12
     Dated: June 12, 2019             CENTER FOR DISABILITY ACCESS
13
14
                                      By:
15
                                      ____________________________________
16
                                            Russell Handy, Esq.
17                                          Attorney for plaintiff
18
19
20
21
22
23
24
25
26
27
28


                                            7

     Complaint
